Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/20; 8/13/20 (5) are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Objections
Claim 3 objected to because of the following informalities:  dependency is unclear; examiner interprets as dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenberg et al. (US 4,713,067) (“Rothenberg”).
Rothenberg discloses: A bridging device (Figs. 4, 8), comprising: a piece of flexible tubing 62 including a securement loop 64 configured for securing the piece of tubing in a securement device 68; a first connector 72,20 a first end of the piece of tubing, the first connector configured to connect to a male external catheter ("MEC") 12; and a second connector 72,56 at a second end of the piece of tubing, the second connector configured to connect a drainage bag 54 for the MEC.
Claim 2: the piece of tubing 62 is of a sufficient length to maintain connections of the first connector to an MEC and the second connector to a drainage bag for the MEC under normal usage conditions for an MEC. (Fig. 8)
Claim 3: wherein the piece of tubing is about 12 inches. (Fig. 8)
Claim 4: the securement loop alone is configured for securing the piece of tubing in a securement device. (Fig. 8)
Claim 5: a portion of the piece of tubing encompassed by the securement loop alone is configured for securing the piece of tubing in a securement device. (Fig. 8)
Claim 6: a portion of the piece of tubing encompassed by the securement loop and the securement loop together are configured for securing the piece of tubing in a securement device. (Fig. 8)
Claim 11: A male external catheter ("MEC") kit, comprising: an MEC 12; a drainage bag for the MEC 54; and a bridging device (Figs. 4, 8) including: a piece of 
Claim 12: the MEC is one MEC of a selection of differently sized MECs in the MEC kit. C2L31-33
Claim 13: further comprising: an MEC sizer configured for determining an appropriate MEC size for a user or patient (C4L21-25); and the securement device 68.
Claim 14: the securement loop alone is configured for securing the piece of tubing in the securement device. (Fig. 8)
Claim 15: a portion of the piece of tubing encompassed by the securement loop alone is configured for securing the piece of tubing in the securement device. (Fig. 8)
Claim 16: a portion of the piece of tubing encompassed by the securement loop and the securement loop together are configured for securing the piece of tubing in the securement device. (Fig. 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg in view of Slepicka et al. (US 2014/0262252) (“Slepicka”).
Rothenberg discloses the invention as substantially claimed but does not directly disclose the bridging device includes a visual indicator configured to be activated during one or more steps of a procedure for connecting the bridging device to an MEC and a drainage bag for the MEC and indicate when a predetermined amount of time has elapsed since connecting the bridging device to an MEC and a drainage bag for the MEC.  Slepicka, in the analogous art, teaches an acoustic line tracing system for verifying continuity of a tubing set in an infusion system [0008-0009].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the .  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg in view of Macinnes et al. (US 2012/0145589) (“Macinnes”).
Rothenberg discloses the invention as substantially claimed, including all the elements of an MEC, a drainage bag for the MEC, and a bridging device for fluidly connecting the MEC to the drainage bag; wherein the bridging device includes: a piece of flexible tubing including a securement feature configured for securing the bridging device in a securement device, a first connector at a first end of the piece of tubing, the first connector configured to connect to the MEC; and a second connector at a second end of the piece of tubing, the second connector configured to connect to the drainage bag for the MEC. (see above rejection of claims 1, 11)
Rothenberg does not directly disclose a packaging tray for these elements.  Macinnes, in the analogous art, teaches wrapping a sterilizable material around the tray [0077] [0042]; and sealing the tray in outer packaging to form a kit [0077]; further comprising hand sanitizer and a cleansing kit outside the wrap configured for cleansing before MEC donning [0071].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the bridging device and other components in a sterile packaging as conventional and taught by Macinnes to ensure sterility and safety to a user [0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783